[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                    No. 09-12414                         MARCH 29, 2010
                              ________________________                     JOHN LEY
                                                                            CLERK
                         D. C. Docket No. 05-00019-CR-CAR-3

UNITED STATES OF AMERICA,


                                                                          Plaintiff-Appellee,

                                            versus

CARL DAVID RICHARDSON,

                                                                      Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Georgia
                           _________________________

                                      (March 29, 2010)

Before BIRCH and BARKETT, Circuit Judges and BUCKLEW,* District Judge.

PER CURIAM:


       *
          Honorable Susan C. Bucklew, United States District Judge for the Middle District of
Florida, sitting by designation.
      Carl David Richardson appeals his 115-month sentence imposed following

his guilty plea for dealing in explosives without a license, in violation of 18 U.S.C.

§ 842(a). He argues that his sentence was both procedurally and substantively

unreasonable because the district court treated the U.S. Sentencing Guidelines as

mandatory, failed to adequately explain its reasons for imposing the sentence, and

improperly calculated the Guidelines range by enhancing his base offense level for

obstruction of justice, under U.S.S.G. § 3C1.1, and denying any reduction of his

base offense level for acceptance of responsibility, under U.S.S.G. § 3E1.1, based

on his failure to appear at sentencing.

      Richardson argues that the enhancement was unwarranted because, due to

his mental illnesses, his failure to appear at sentencing was not willful. He also

argues that the district court erred in denying him an acceptance of responsibility

reduction because it did so also based on Richardson’s failure to appear, without

considering whether he accepted responsibility to the extent that his mental

condition enabled him to do so. Richardson claims that these adjustments resulted

in a substantively unreasonable sentence that was greater than necessary to comply

with the purposes of federal sentencing.

      After considering the record, the briefs of the parties, and oral argument, we

affirm. First, we cannot say that the district court clearly erred in calculating the



                                            2
Guidelines range. The trial judge considered evidence and arguments on the effect

of Richardson’s mental illnesses on his ability to act willfully and concluded, based

on all of the evidence, that Richardson made a conscious choice not to attend the

sentencing hearing, unaffected by his mental illnesses. Thus, the enhancement for

obstruction of justice was not erroneous. See U.S.S.G. § 3C1.1, cmt. n.4 (“this

enhancement applies [to] . . . willfully failing to appear, as ordered, for a judicial

proceeding”).

       Likewise, the court did not err in denying any downward adjustment for

acceptance of responsibility based on its finding that Richardson’s failure to appear

at sentencing indicated that he had not accepted responsibility for his criminal

conduct. See U.S.S.G. § 3C1.1, cmt. n.4 (“Conduct resulting in an enhancement

[for obstructing justice] ordinarily indicates that the defendant has not accepted

responsibility for his criminal conduct.”).1

       The court also addressed the 18 U.S.C. § 3553(a) factors that must be

considered, discussing Richardson’s arguments at sentencing and his criminal

history, mental condition, and the seriousness of his offense, and expressly

recognized that the Guidelines are advisory.



       1
         Although there may be “extraordinary cases” where both an upward adjustment for
obstruction of justice and a downward adjustment for acceptance of responsibility apply, see
U.S.S.G. § 3C1.1, cmt. n.4, Richardson failed to demonstrate that his case was “extraordinary.”

                                               3
      Finally, Richardson’s sentence is not substantively unreasonable. The

district court made an individualized assessment of the case (considering

Richardson’s mental health, his extensive criminal history, and the seriousness of

his offense), and its sentence at the high end of the Guidelines range falls within

the range of reasonable sentences dictated by the facts of the case.



      AFFIRMED.




                                           4